Citation Nr: 1024589	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 
1990, with additional service in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, in which the RO continued 10 percent 
ratings, each, for right and left knee patellofemoral syndrome.  

In a statement submitted with his May 2008 substantive appeal, 
the Veteran reported that he lost his job as a police officer 
based on a finding that he had an injury from his time in 
service.  During a March 2008 VA examination, he reported that he 
was retired on disability because of his knee problems.  Where a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case, the Veteran has satisfied each 
of these requirements.  

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this matter, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board's review of the claims file reveals that further action 
on the claims on appeal is warranted.  

During a March 2008 VA examination to evaluate his service-
connected knee disabilities, the Veteran reported that he was a 
police officer, but was retired on disability because of knee 
problems.  The record includes a June 2007 letter from the Prince 
George's County Police Department verifying that the Disability 
Review Board found the Veteran disabled, with disability 
separation from the police department effective that month.  In 
her June 2010 Informal Hearing Presentation (IHP), the Veteran's 
representative requested a remand to obtain the records 
pertaining to his disability retirement.  As records regarding 
the Veteran's disability retirement are potentially pertinent to 
the claims on appeal, the AMC/RO should attempt to associate them 
with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2009).  

In addition, the record reflects that, in July 2007, the Veteran 
filed a claim for VA vocational rehabilitation, in which he 
indicated that his right and left knee patellofemoral syndrome 
reduced his ability to get or hold a satisfactory job.  A Chapter 
31 Eligibility Determination appears to reflect that the Veteran 
was entitled to 48 months of entitlement.  However, no VA 
vocational rehabilitation folder has been forwarded to the Board.  
On remand, the AMC/RO should associate with the claims file the 
Veteran's vocational rehabilitation records or folder.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, a May 2007 Decision Review Officer (DRO) Conference 
Report reflects that the Veteran was receiving workman's 
compensation for a left knee injury which occurred in April 2005.  
However, no records regarding the award of workman's compensation 
have been associated with the claims file.  Records regarding the 
Veteran's claim for workman's compensation may be pertinent to 
the claim for an increased rating for left knee patellofemoral 
syndrome.  Hence, on remand, the AMC/RO should undertake 
appropriate action to obtain a copy of the determination 
associated with the Veteran's award of workman's compensation, as 
well as copies of all medical records underlying that 
determination. See 38 C.F.R. § 3.159(c)(1).

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  During private treatment in April 2005, the Veteran 
reported that he injured his left knee during an agility test at 
work, for which he was seen at PG Hospital (presumably, Prince 
George's Hospital) and Heritage (presumably Heritage Imaging and 
MRI Center), where he had an MRI performed.  Treatment records 
from these private facilities have not been associated with the 
claims file, and are potentially pertinent to the claim for an 
increased rating for left knee patellofemoral syndrome.  

In addition, in correspondence submitted in May 2008, the Veteran 
stated that the orthopedic surgeon who performed all three knee 
surgeries to his left knee stated that there was a significant 
amount of deterioration that the MRI revealed on the left knee.  
The claims file includes records of treatment from Dr. J.D.S., 
dated from April 2005 to April 2007, to include operative reports 
of left knee surgeries performed in April 2005 and March 2006.  
During the March 2008 VA examination, the Veteran reported that 
he had a recent surgical procedure performed on the left knee in 
August 2007.  Records of this surgery have not been associated 
with the claims file.  The foregoing indicates that more recent 
records of treatment from Dr. J.D.S., which are potentially 
pertinent to the claim for an increased rating for the left knee 
disability, are available.  

The Board notes that the Veteran most recently underwent VA 
examination to evaluate his service-connected knee disabilities 
in March 2008.  In regard to the left knee, the examiner stated 
that the knee was unstable, but, in the same report, later stated 
that the left knee appeared stable.  In his May 2008 
correspondence, the Veteran stated that, for the most part, both 
of his knees had gotten worse.  As the claims are being remanded 
to obtain outstanding pertinent records, to ensure that the 
record reflects the current severity of the Veteran's service-
connected right and left knee disabilities, the Board finds that 
a more contemporaneous examination, responsive to the pertinent 
rating criteria, would be helpful in evaluating these 
disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).

Further, the Board notes that records of private treatment 
reflect that the Veteran sustained a ruptured left patellar 
tendon during police training in April 2005.  Hence, on remand 
the examiner should opine as to whether it is possible to 
separate the symptoms and/or degree of impairment due to the 
Veteran's service-connected knee disability(ies) from residuals 
of his post-service knee injury. The Board emphasizes that where 
it is not possible to distinguish the effects of a nonservice- 
connected condition from those of a service-connected condition, 
the reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

As a final matter, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by 
the United States Court of Appeals for Veterans Claims (Court), 
are applicable to this appeal.  Information concerning the VCAA 
was provided to the Veteran by correspondence dated in June 2005.  
During the pendency of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding 
that the VCAA notice requirements applied to all elements of a 
claim.  As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA notice 
as to all elements of a claim is provided.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of the 
disabilities on appeal.  Of particular 
interest are records from PG Hospital and 
from Heritage Imaging and MRI Center (dated 
in April 2005) as well as records from Dr. 
J.D.S. (since April 2007, to include records 
pertaining to left knee surgery in August 
2007).  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The AMC/RO should undertake appropriate 
action to obtain all documents pertaining to 
the Veteran's disability retirement from the 
Prince George's County Police Department, to 
include any medical records underlying that 
determination.  All attempts to procure 
these records should be documented in the 
file.  If the AMC/RO cannot obtain these 
records, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

4. The AMC/RO should associate with the 
claims file the Veteran's vocational 
rehabilitation folder.

5.  The AMC/RO should undertake appropriate 
action to obtain all documents pertaining to 
the Veteran's workman's compensation award, 
to include any medical records underlying 
that determination.  All attempts to procure 
these records should be documented in the 
file.  If the AMC/RO cannot obtain these 
records, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA joints 
examination, to evaluate the right and left 
knee disabilities, at a VA medical 
facility.  All indicated tests and studies 
are to be performed, and a comprehensive 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  The examiner 
should set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).  
The examination must respond to the 
instructions contained therein.  

The physician should also offer comment as 
to whether it is possible to distinguish 
the symptoms and effects of the Veteran's 
service-connected knee disabilities, from 
those attributable to any post-service knee 
injury (specifically, the documented left 
knee injury in April 2005).  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative of 
the Veteran's overall impairment associated 
with his service-connected disability(ies).

The physician should also provide an 
opinion concerning the impact of the 
Veteran's service-connected right and left 
knee disabilities on his ability to work, 
specifically whether either disability, 
alone, causes marked interference with 
employment.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

8.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


